News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH FOR IMMEDIATE RELEASE P&G DECLARES QUARTERLY DIVIDEND CINCINNATI, Jan. 12, 2010 – The Board of Directors of The Procter & Gamble Company (NYSE:PG) declared a quarterly dividend of forty-four cents ($0.44) per share on the Common Stock and on the Series A and Series B ESOP Convertible Class A Preferred Stock of the Company, payable on or after February 16, 2010 to shareholders of record at the close of business on January 22, 2010. The company has been paying dividends without interruption since incorporation in 1890. About Procter & Gamble Four billion times a day, P&G brands touch the lives of people around the world. The company has one of the strongest portfolios of trusted, quality, leadership brands, including
